Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 5, 1991, after a jury trial, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate prison sentence of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the testimony of a police officer regarding the radio transmissions he received and the actions that he and his team followed was improperly admitted into evidence is unpreserved for review (CPL 470.05 [2]), and we decline to review it in the interest of justice. Were we to review, we would find it to be meritless since the testimony was necessary to explain to the jury the events which resulted in defendant’s arrest (see, People v Sarmiento, 168 AD2d 328, 329, affd 77 NY2d 976). In addition, said testimony does not constitute bolstering since the officer did not testify as to the contents of the radio transmissions (see, People v Candelario, 156 AD2d 191, 192 [distinguishing People v Soto, 146 AD2d 657], lv denied 75 NY2d 964).
We have considered all other claims and find them to be *691without merit. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.